PER CURIAM.
The appellants Donald Joseph Liptak (appeal No. 71-650) and Cesar Augusto Cepeda (appeal No. 71-783) were charged in one count of an information with sale of hallucinogenic drug (LSD) and in a second count with possession of the drug. On trial before the court without a jury they were found guilty on the sale charge. The possession charge was dismissed as to Liptak, and adjudication of guilt thereon was withheld as to Cepeda. Liptak was sentenced to imprisonment for eighteen months and Cepeda for a term of two years.
At trial the defendants relied on the defense of entrapment. The defense was established by evidence that was not contradicted. In short summary, the evidence disclosed that a young girl, acting with a police officer, was dispatched by the latter to make a purchase of the drug from one of the defendants. The defendant first approached called upon the other who supplied the drug for the sale made to the girl, for which the defendants were then arrested. The girl did not testify at trial. The defendants testified, without contradiction, that in soliciting the purchase the girl offered, in addition to the price, a personal consideration; that they had not been inclined to make a sale to her, but were influenced to do so by the added consideration she offered. The officer involved was without knowledge as to what transpired between the girl and the defendants in making the purchase, and he was unable to testify with respect to the same. See Koptyra v. State, Fla.App.1965, 172 So.2d 628; Dupuy v. State, Fla.App.1962, 141 So.2d 825 ; 9 Fla.Jur., Criminal Law § 183.
The judgments are reversed and the cause remanded with direction to discharge the defendants.